Citation Nr: 1419245	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1952 to April 1962.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In February 2013 and again in August 2013, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington DC, for additional development.  The claims have now been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that had its onset in service.

2.  The Veteran has tinnitus that had its onset in service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is due to acoustic trauma incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 7105(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran's tinnitus is due to acoustic trauma incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 7105(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the medical and lay evidence of record.  As explained below, the greater weight of the evidence reflects that the Veteran has bilateral hearing loss disability (including hearing impairment for VA purposes) and tinnitus that are etiologically related to noise exposure from service on the flight line as a jet engine mechanic in the Navy.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records do not show complaints of hearing loss or tinnitus.  The Veteran's separation examination reflects whispered voice testing of 15 out of 15, which, according to a private audiologist report dated in June 2013, is only a gross assessment of hearing reception and not threshold specific as well as inherently insensitive to high frequency hearing loss.  It is uncontroverted that there is a gap of many years between service separation and the date of claim in November 2008.  

The Veteran and his wife testified before the undersigned that he has had hearing loss and tinnitus since exposure to jet engine noise in the Navy.  He stated that he only used hearing protection occasionally in this capacity.  He candidly reported that he worked for many years thereafter as an iron worker.  The Board finds the testimony credible inasmuch as he has had a perception of hearing loss and tinnitus since service.  

As to whether there is current hearing loss disability as defined by VA, the Board notes that impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  While the record is replete with diagnoses of sensorineural hearing loss (SNHL) in both ears, VA examinations dated in May 2009 and May 2013 with addendum in October 2013 show audiometric and CNC test results that do not meet the criteria for 38 C.F.R. § 3.385.  Nonetheless, a private audiology report dated in June 2013 indicates that the Veteran had a Maryland CNC test result of 92% bilaterally.  The Board finds no indication that this testing was deficient, other than the mere fact that it shows a lower CNC test score than that obtained in the VA testing.  The private audiologist diagnosed SNHL and tinnitus that is at least as likely as not due to acoustic trauma in service.  Additionally, C.M., M.D., the Veteran's treating doctor, wrote in October 2008 after reviewing the STR's that the Veteran has chronic tinnitus and bilateral hearing loss that is as likely as not due to acoustic trauma in service.  

A VA examination conducted in January 2014 reflects the diagnoses of SNHL bilaterally and tinnitus that are both due to acoustic trauma in service.  The etiology opinions are supported by adequate rationale.  However, the actual audiometric findings and Maryland CNC results that do not meet the criteria for hearing loss under 38 C.F.R. § 3.385.  Specifically, the Veteran's puretone threshold averages were 21 bilaterally and CNC testing was 100 on the right and 98 on the left.  

Clearly, the critical issue here is whether the Veteran has hearing loss for disability compensation purposes as defined by VA.  The evidence in support of the existence of a hearing loss disability under VA standards is not inherently incredible; in fact it is provided by a certified audiologist and is supported by appropriate testing.  Conversely, there is no reason to consider the VA testing invalid.  The Board notes that the diagnosis of SNHL has remained throughout the appeal period.  As such, the Board finds that the record is in equipoise as to whether the Veteran meets the criteria for a hearing loss disability as defined at 38 C.F.R. § 3.385.  See 38 U.S.C.A. § 5107 (West 2002).  It will thus conclude that the Veteran has a hearing loss disability for VA purposes.  

Moreover, viewed as a whole, the evidence is at least in balance as to whether the Veteran has a current bilateral hearing loss disability and tinnitus that are due to service.  Any doubt on this issue is resolved in favor of the claim.  Accordingly, service connection for a bilateral hearing loss disability and tinnitus is established.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


